Case: 21-60835     Document: 00516419529         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 4, 2022
                                  No. 21-60835
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cordavia Daniels,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                           USDC No. 3:19-CR-105-1


   Before Higginbotham, Higginson, and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Pursuant to a plea agreement, Cordavia Daniels pleaded guilty to
   possession of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B).
   The district court imposed a within-guidelines sentence of 120 months of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60835      Document: 00516419529           Page: 2     Date Filed: 08/04/2022




                                     No. 21-60835


   imprisonment followed by a five-year term of supervised release. On appeal,
   Daniels argues that the district court erred procedurally and substantively by
   considering an irrelevant guidelines range, failing to explain its sentence, and
   failing to take mitigating factors—such as his age, the influence of his father,
   and his subsequent good behavior—into account.
          When reviewing sentences, we “first ensure that the district court
   committed no significant procedural error, such as failing to calculate (or
   improperly calculating) the Guidelines range, treating the Guidelines as
   mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, . . . or failing
   to adequately explain the chosen sentence.” United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008) (quoting Gall v. United States,
   552 U.S. 38, 51 (2007)). If there is no procedural error, we “then consider[]
   the ‘substantive reasonableness of the sentence imposed under an
   abuse-of-discretion standard.’” Id. (citation omitted). During both inquiries,
   we review “the sentencing court’s interpretation or application of the
   Sentencing Guidelines de novo, and its factual findings for clear error.”
   United States v. Robinson, 741 F.3d 588, 598-99 (5th Cir. 2014).
          Because Daniels did not preserve his claims of procedural error, our
   review is for plain error. See United States v. Mondragon-Santiago, 564 F.3d
   357, 361 (5th Cir. 2009). To establish plain error, Daniels must show a
   forfeited error that is clear or obvious and that affects his substantial rights.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
   showing, we have the discretion to correct the error but will do so only if it
   “seriously affects the fairness, integrity or public reputation of judicial
   proceedings.” Id. (cleaned up).
          Daniels contends that it was a procedural error for the district court to
   consider what the guidelines range would have been had he been convicted
   of sex trafficking, rather than the range that resulted from the plea agreement.




                                           2
Case: 21-60835       Document: 00516419529          Page: 3    Date Filed: 08/04/2022




                                     No. 21-60835


   Generally, “[n]o limitation shall be placed on the information concerning the
   background, character, and conduct of a person convicted of an offense
   which a court of the United States may receive and consider for the purpose
   of imposing an appropriate sentence.” 18 U.S.C. § 3661; see also United States
   v. Foley, 946 F.3d 681, 686 (5th Cir. 2020). Additionally, “[w]hen making
   factual findings for sentencing purposes, a district court ‘may consider any
   information which bears sufficient indicia of reliability to support its probable
   accuracy.’” United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013)
   (citation omitted). In most circumstances, a presentence report (PSR) “bears
   sufficient indicia of reliability to be considered as evidence by the sentencing
   judge in making factual determinations.” Id. at 591. Here, in stating at
   sentencing that “the defendant could have been charged with the crime of
   sex trafficking,” the district court relied on information contained in the
   PSR, the accuracy of which is not in dispute. Accordingly, the district court
   did not commit a procedural error by considering the possibility that
   Daniels’s actions could have resulted in a sex trafficking conviction and a
   higher guidelines range. See Cisneros-Gutierrez, 517 F.3d at 764; § 3661.
            Daniels’s other claims of procedural error are belied by the record.
   The district court plainly stated that it considered the arguments of Daniels
   and his attorney, as well as numerous letters from family members asking for
   leniency. The district court then proceeded to give a long recitation of
   Daniels’s actions, as set forth in the PSR. The district court also explicitly
   stated that it considered the § 3553(a) factors. Given that the district court
   imposed a within-guidelines sentence, the explanation was sufficient. See
   United States v. Coto-Mendoza, 986 F.3d 583, 586 (5th Cir.), cert. denied, 142
   S. Ct. 207 (2021); United States v. Becerril-Pena, 714 F.3d 347, 351 (5th Cir.
   2013).
            We review Daniels’s preserved challenge to the substantive
   reasonableness of his sentence for an abuse of discretion. See Gall, 552 U.S.



                                          3
Case: 21-60835      Document: 00516419529          Page: 4   Date Filed: 08/04/2022




                                    No. 21-60835


   at 51. A within-guidelines sentence is presumptively reasonable. United States
   v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). To rebut this presumption, the
   appellant must show “that the sentence does not account for a factor that
   should receive significant weight, gives significant weight to an irrelevant or
   improper factor, or represents a clear error of judgment in balancing
   sentencing factors.” United States v. Hernandez, 876 F.3d 161, 166 (5th Cir.
   2017). Daniels’s argument repeating his mitigating factors amounts to a
   request that “we reweigh the sentencing factors and substitute our judgment
   for that of the district court, which we will not do.” Id. at 167. Accordingly,
   he has not shown that the district court abused its discretion.
          The sentence imposed by the district court is AFFIRMED.




                                         4